Name: 95/72/EC: Commission Decision of 9 March 1995 amending Decision 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined to Austria and Sweden (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade policy;  Europe;  agricultural activity;  means of agricultural production
 Date Published: 1995-03-17

 Avis juridique important|31995D007295/72/EC: Commission Decision of 9 March 1995 amending Decision 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined to Austria and Sweden (Text with EEA relevance) Official Journal L 059 , 17/03/1995 P. 0034 - 0034COMMISSION DECISION of 9 March 1995 amending Decision 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined to Austria and Sweden (Text with EEA relevance) (95/72/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 (2) thereof,Whereas Austria is undertaking an eradication programme for Aujeszky's disease; whereas this programme has been approved by Commission Decision 95/59/EC (2);Whereas Sweden is undertaking an eradication programme for Aujeszky's disease; whereas this programme has been approved by Commission Decision 95/70/EC (3);Whereas it is appropriate to propose certain additional guarantees to protect the progress already made and to ensure that the programmes are successfully concluded;Whereas the authorities of Austria and Sweden apply for national movement of pigs rules at least equivalent to those provided by the present Decision;Whereas these additional guarantees must not be requested from Member States or regions of Member States which are regarded as free from Aujeszky's disease pursuant to Commission Decision 93/24/EEC (4), because pigs from these areas present a minimal risk of spreading the disease;Whereas Commission Decision 93/244/EEC (5), lays down additional guarantees relating to Aujeszky's disease for pigs destined to certain parts of the territory of the Community where an eradication programme has been approved and lists those regions in Annex I;Whereas those regions of Austria and Sweden where an approved programme is in operation should be added to Annex I to Decision 93/244/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The following is added to Annex I to Decision 93/244/EEC:'Austria: all regionsSweden: all regions.`Article 2 This Decision shall apply with effect from 1 March 1995.Article 3 This Decision is addressed to the Member States.Done at Brussels, 9 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 55, 11. 3. 1995, p. 42.(3) See page 32 of this Official Journal.(4) OJ No L 16, 25. 1. 1993, p. 18.(5) OJ No L 111, 5. 5. 1993, p. 21.